DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugawa (JP 2005-138760, see machine translation provided) (of record), Sugimoto (US 2011/0056612) (of record), and Dubos et al. (US 2015/0042001) (of record).

Regarding claim 1, Yugawa discloses a pneumatic tire vulcanized by using a bladder ([0026]), the tire comprising a noise absorber (Figs. 1-2: 5) fixed on an inner surface of a tread portion (Fig. 1: J) along a tire circumferential direction via an adhesive layer ([0023]).
However, Yugawa does not expressly recite that the bladder is provided with a coating layer formed by a release agent, nor does Yugawa expressly recite the thickness of the release agent at least in a fixation region for the noise absorber. 
Sugimoto teaches coating a tire inner liner with a mold releasing agent prior to coming into contact with a bladder during vulcanization so as to prevent adhesion between the inner liner and the bladder during curing, improve mold releasability, prevent an air-in phenomenon, and improve the appearance of the tire ([0055], [0060]). When the mold-releasing rubber is used as the mold-releasing agent, it is preferred to spray or coat one surface side to be contacted with the bladder of the unvulcanized polymer sheet so that the thickness of the mold-releasing rubber becomes 0.001 to 0.1 mm (i.e. 1 µm to 100 µm) ([0069]), which falls within and overlaps with the claimed range of 0.1 µm to 100 µm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. When the thickness of the mold-releasing rubber is less than 0.001 mm, the mold-releasing rubber may be broken by the pressure of the bladder in the vulcanization step ([0069]). It is not preferred that the thickness of the mold-releasing rubber is more than 0.1 mm since weight saving of the tire cannot be achieved ([0069]). Furthermore, the number of production steps increases and it is not preferred in view of productive efficiency ([0069]). Moreover, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or at the very least found obvious, that the release agent of Sugimoto provided between the tire inner liner and the bladder during curing would necessarily also provide the bladder with a coating layer including the release agent as the agent is still liquid before curing and applied to the bladder via the tire inner liner. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide a mold release agent onto the tire inner surface of Yugawa, including onto the fixation region for the noise absorber, in order to prevent adhesion between the inner liner and the bladder during curing, improve mold releasability, prevent an air-in phenomenon, and improve the appearance of the tire without breaking the mold-releasing rubber during vulcanization or adding weight to the tire overall, as taught by Sugimoto. 
Moreover, it is generally known in the tire art to either provide a release agent to the inside surface of the green tire or to the outer surface of the bladder, as well as to transfer release agent from the tire to the bladder. For instance, Dubos teaches a system and method for applying a bladder release agent to an interior surface of a green tire and then curing the green tire with the bladder release agent between the interior surface of the green tire and an inflatable bladder in a tire curing machine without a manual step by a machine operator thereby obviating delay/scrap issues of conventional techniques ([0001], [0005]).  A lubricating system indirectly applies a bladder release agent to a green tire and cures the green tire in a tire curing machine, the system includes a deposition device and a curing bladder, wherein the deposition device directly applies bladder release agent on to a deposition bladder, the deposition bladder is inflated within the green tire in order to deposit the bladder release agent on to an inner surface of the green tire, and the curing bladder subsequently receives the green tire with bladder release agent deposited therein and cures the green tire ([0006]). In other words, the release agent is provided onto the tire inner surface, and subsequently transferred to the bladder prior to curing when the two come in contact with the release agent in-between. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the release agent sprayed onto the inner surface of the tire of modified Yugawa will also be transferred and provided on the bladder during curing, as is generally known in lubricating systems for tire curing as taught by Dubos. 
The examiner notes that the claim language merely requires that the bladder is provided with a coating layer formed by a release agent and that the release agent is detected in a fixation region for the noise absorber on the tire. Accordingly, the claim language does not exclude providing the release agent onto the bladder via the tire itself. 
The examiner notes that the claim limitation “wherein a thickness of the release agent [is] detected by an electron microscope” is a recitation of intended use that does not require any additional structure to the tire. The recitation does not result in a structural difference between the claimed invention and the prior art because modified Yugawa, as discussed in the detailed rejection above, discloses a pneumatic tire vulcanized by using a bladder provided with a coating layer formed by a release agent, the tire comprising a noise absorber fixed on an inner surface of a tread portion along a tire circumferential direction via an adhesive layer, wherein a thickness of the release agent falls within and overlaps with the claimed range of 0.1 µm to 100 µm at least in a fixation region for the noise absorber. Thereby one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least find obvious, that the thickness of the release agent is, or is at the very least capable of being, detected by an electron microscope.

Regarding claims 4 and 7, Yugawa further discloses that the adhesive layer may be formed by a double-sided adhesive tape with only adhesive ([0024]). Moreover, Yugawa discloses that in order to prevent the crack damage, the hardness of the sponge material used for the noise control body is regulated to 10 N to 80 N ([0028]), which falls within and overlaps with the claimed range of from 80 N to 150 N. By making the hardness of the sponge material to be 80 N or less, dispersion and relaxation of stress concentrated on the adhesive surface can be achieved by the elongation ([0029]).  Similarly, in order to prevent the crack damage, the tensile strength is regulated to 70 kPa or more ([0028]), which falls within and overlaps with the claimed range of equal to or greater than 90 kPa. When the tensile strength of the sponge material is set to 70 kPa or more, the durability against the stress itself is increased ([0029]). Moreover, in order to suppress crack damage, it is preferable that the elongation at break of the sponge material is 200% or more ([0031]), which falls within and overlaps with the claimed range of equal to or greater than 200%. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the hardness, tensile strength, and breaking elongation of the noise absorber. 

Regarding claim 5, Yugawa further illustrates that a center position of the noise absorber (Fig. 1: 5) in a width direction is aligned with a tire equator. In other words, the center position is approximately 0 mm from the tire equator, which falls within the claimed range of ±10 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the range of a center position of the noise absorber from the tire equator. 

Regarding claim 8, Yugawa further illustrates that the noise absorber (Fig. 2: 5) has a missing portion in at least one position in the tire circumferential direction. 

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugawa (JP 2005-138760, see machine translation provided) (of record), Sugimoto (US 2011/0056612) (of record), and Dubos et al. (US 2015/0042001) (of record) as applied to claim 1 above, and optionally further in view of Tanno et al. (JP 2015-107690, see machine translation provided) (of record). 

Regarding claims 2 and 6, Yugawa further discloses that the peel adhesive strength of the adhesive layer is in a range of 0.0588N/mm (1.176 N/20mm) or more ([0024]), which falls within and overlaps with the claimed range of 5 N/20 mm to 100 N/20 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the peel adhesive strength of the adhesive layer. 
Yugawa also discloses that a volume of the noise absorber is from 0.4% to 20% relative to a cavity volume of the tire ([0008]), which falls within and overlaps with the claimed range of from 10% to 30%. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the volume of the noise absorber relative to a cavity volume of the tire. If the volume ratio is less than 0.4%, the effect of suppressing cavity resonance is not sufficiently exhibited, and conversely, if the ratio exceeds 20%, there is a disadvantage that the effect of suppressing the cavity resonance is not only raised but also the weight and cost increase unnecessarily ([0019]). 
Optionally, Tanno teaches a pneumatic tire that is vulcanized ([0008]), the tire comprising a noise absorber (Figs. 1-2: 6) fixed on an inner surface of a tread portion (Figs. 1-2: 1) along a tire circumferential direction via an adhesive layer (Figs. 1-2: 5), substantially similar to Yugawa. Tanno further teaches that the peel adhesive strength of the adhesive layer is in a range of 8 N/20mm to 40 N/20mm ([0017]), which falls within and overlaps with the claimed range of 5 N/20 mm to 100 N/20 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the peel adhesive strength of the adhesive layer. In this manner, it is possible to easily perform the attaching work of the sound absorbing material and the disassembling work at the time of the discarding of the tire while keeping the fixing strength of the sound absorbing material good ([0017]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify the adhesive layer of Yugawa in order to provide an adhesive layer having a peel strength in the aforementioned range so as to easily perform the attaching work of the sound absorbing material and the disassembling work at the time of the discarding of the tire while keeping the fixing strength of the sound absorbing material good, as taught by Tanno. 
Tanno further teaches that a ratio of the volume of the sound absorbing material to the volume of the hollow portion is preferably larger than 20% ([0015], [0029]), which falls within and overlaps with the claimed range of from 10% to 30%. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the volume of the noise absorber relative to a cavity volume of the tire. By increasing the volume of the sound absorbing material, an excellent noise reducing effect can be obtained, and even a large sound absorbing material can be secured for a long period of time ([0015], [0029]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify the adhesive layer of Yugawa in order to provide a volume of the noise absorber relative to the cavity volume in the aforementioned range so as to obtain an excellent noise reducing effect and secure a large sound absorbing material for a long period of time, as taught by Tanno. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugawa (JP 2005-138760, see machine translation provided) (of record), Sugimoto (US 2011/0056612) (of record), and Dubos et al. (US 2015/0042001) (of record) as applied to claim 1 above, and further in view of Tanno et al. (JP 2015-107690, see machine translation provided) (of record).

Regarding claim 3, Yugawa further discloses that the adhesive layer may be formed by a double-sided adhesive tape ([0024]). However, Yugawa does not expressly recite the total thickness of the tape.
Tanno teaches a pneumatic tire that is vulcanized ([0008]), the tire comprising a noise absorber (Figs. 1-2: 6) fixed on an inner surface of a tread portion (Figs. 1-2: 1) along a tire circumferential direction via an adhesive layer (Figs. 1-2: 5), wherein the adhesive layer is formed by a double-sided adhesive tape (Figs. 1, 6: 5) ([0017], [0022], [0031]), and has a total thickness in a range of 5 µm to 150 µm ([0050]), which falls within and overlaps with the claimed range of 10 µm to 150 µm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness of the adhesive layer. Tanno further teaches that there is no particular limitation on the thickness of the adhesive layer, although the aforementioned range is preferable ([0050]). Because Yugawa is silent as to the dimensions of the adhesive layer, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify the adhesive layer of Yugawa in order to provide a thickness within the aforementioned range as it is generally known in the substantially similar art, as taught by Tanno. 

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. 
On pages 5-6 of the Remarks, Applicant argues that Yugawa only teaches a noise absorber, Sugimoto and Dubos only teach a release agent, and Tanno is the only reference to teach both a noise absorber and a release agent, but Tanno also teaches removing the release agent from the tire inner surface prior to applying the noise absorber. Applicant further argues that Sugimoto and Dubos do not teach a noise absorber and therefore do not address the problem recognized by Tanno, which requires removal of the release agent prior to attaching the noise absorber. Applicant further argues that Tanno and formerly relied upon Yugawa (JP 2008-044574) are references in the prior art that teach removal of a release agent before attaching a noise absorber, and thus a skilled artisan would look to those teachings instead of Sugimoto and Dubos. 
It is noted that the features upon which Applicant relies (i.e., maintaining the release agent on the tire inner surface during and post fixation of the noise absorber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim language requires a tire that is vulcanized by a bladder having a release agent, attaching a noise absorber to an inner surface of the tire via an adhesive layer, and having a certain thickness of release agent “at least in a fixation region for the noise absorber”. The claim language does not require that the release agent be applied to and remain on the tire inner surface as the noise absorber is fixed, it requires only that the thickness of the release agent in a region where the noise absorber is to be fixed is in within a certain range. Thus, the claim language does not exclude a release agent that may be removed from the tire inner surface prior to fixation of the noise absorber. Additionally or alternatively, the bladder is the component in which the release agent is applied and there is no claim limitation wherein the release agent is applied to the tire inner surface. Because the bladder is used to form the tire inner surface, the bladder also has a region on its surface corresponding to where the noise absorber will be fixed on the tire inner surface (i.e. a fixation region for the noise absorber on the bladder). Thus, the thickness of the release agent may also be interpreted as on the bladder in a fixation region for the noise absorber rather than on the tire itself. As discussed in the previous Office Action, Yugawa discloses a tire vulcanized by a bladder, Sugimoto teaches a release coating that comes into contact with a tire inner surface and a vulcanizing bladder, and Dubos teaches that it is known to provide release agent either on a tire inner surface or a bladder and transferring the release agent between the two. Sugimoto and Dubos may not teach applying a noise absorber, but Yugawa already discloses a tire comprising a noise absorber. Yugawa also discloses a tire that is vulcanized by a bladder. Sugimoto and Dubos provide teachings in the tire art for release agents on vulcanizing bladders and tire inner surfaces and one of ordinary skill in the art before the effective filing date of the claimed invention would have looked to such references for their teachings. While Yugawa (JP 2008-044574) and Tanno may teach removing release agent from a tire inner surface, the examiner again notes that the claim language as it currently stands does not exclude such a step. 
The examiner further notes that Tanno is relied upon optionally for claims 2 and 6 because Yugawa already teaches the claimed features. Moreover, while Tanno is relied upon in claim 3, it is merely a teaching for the thickness of the adhesive tape used and does not relate to the teachings for the noise absorber itself or the release agent. Tanno teaches that there is no particular limitation on the thickness of the adhesive layer, although the disclosed range is preferable ([0050]), and Yugawa is silent as to the dimensions of the adhesive layer. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify the adhesive layer of Yugawa in order to provide a thickness within the range taught by Tanno as it is generally known in the substantially similar art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        

/ROBERT C DYE/Primary Examiner, Art Unit 1749